DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 10-18 are currently pending in the application; of these, claim 10 is independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope and language of claim 16 is unclear.  Claim 11, from which claim 16 depends, recites that the cutting edge includes first and second concave curvatures, an arrangement described in applicant’s written specification only with respect to the embodiment of Figs. 1-3.  Claim 16, however, recites that the first and second concave curvatures are “arranged along the transverse axis so as to be offset relative to the longitudinal axis”.  There is no disclosure of first 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reischl U.S. Patent No. 3,191,909.
Reischl discloses a flat chisel (see, e.g., Figs. 1-3) defining a longitudinal axis and a perpendicular transverse axis and including a shank 10 that is arranged along the longitudinal axis.  The shank has a striking surface perpendicular to the longitudinal axis (e.g., the surface at the end of the rearwardly  extending stem 30; see col. 2, lines 41-48) and a blade-shaped working section (head 11).  The blade-shaped working section includes a cutting edge running 
With respect to claim 11, the Reischl cutting edge has a first concave curvature in a first plane formed between the longitudinal axis and the transverse axis (e.g., the curvature defining the notch 18, as best seen in Fig. 3) and a second concave curvature in a second plane parallel to the longitudinal axis and perpendicular to the transverse axis (see the grooves 16 in Fig. 4).
With respect to claims 12 and 14, the Reischl first and second concave curvatures coincide along the transverse axis and are on the longitudinal axis (see Figs. 1 and 3).
With respect to claim 13, the Reischl saddle-shaped cutting edge is arranged symmetrically relative to the longitudinal axis (see Figs. 1 and 3).
With respect to claim 15, the Reischl saddle-shaped cutting edge is arranged along the transverse axis so as to be offset relative to the longitudinal axis (see, e.g., Figs. 1 and 3, where it can be seen that portions of the cutting edge are located at different distances from the longitudinal axis and also at different longitudinal positions).
With respect to claim 16, the first and second curvatures of Reischl are arranged along the transverse axis so as to be offset relative to the longitudinal axis (see, e.g., Figs. 1 and 3, where it can be seen that portions of the curvatures forming the cutting edge are located at different distances from the longitudinal axis and also at different longitudinal positions).

8.	Claims 10, 13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al., U.S. Patent Application Publication No. 2003/0221685 (“Lang”)
Lang discloses a flat chisel (see Figs. 2-5) defining a longitudinal axis “x” and a perpendicular transverse axis and including a shank 4 that is arranged along the longitudinal axis.  The shank has a striking surface perpendicular to the longitudinal axis (see, e.g., the clamping shank/insertion end 5 in Fig. 4 and the associated description in paragraph [0027]) 
With respect to claim 13, the Lang saddle-shaped cutting edge is arranged symmetrically relative to the longitudinal axis (see Fig. 2).
With respect to claim 15, the Lang saddle-shaped cutting edge 20 is arranged along the transverse axis so as to be offset relative to the longitudinal axis (see, e.g., Fig. 2, where it can be seen that portions of the cutting edge are located at different distances from the longitudinal axis “x” and also at different longitudinal positions).
With respect to claim 18, in addition to a main blade (i.e., at the cutting edge 20 as discussed above) Lang further discloses saddle-shaped secondary blades (see the cutting edges 17, 18) that are formed by recesses that are offset relative to the main blade along the longitudinal axis (see Fig. 2).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claim 15 above, and further in view of Gut et al., U.S. Patent No. 4,380,492 (“Gut”).
As discussed above, Lang discloses all of the limitations of claim 15.  Lange does not, however, disclose a secondary blade formed by a tooth that is offset relative to the main blade along the longitudinal axis, as recited in claim 17.
In the same field of endeavor, Gut discloses a chisel 10 having a main blade (i.e., the lower portions of the chisels shown in Fig. 1 or Fig. 3) and a secondary blade formed by a tooth (e.g., one of the projections 12 in Fig. 1 or one of the projections 24, 26 in Fig. 3) that is offset relative to the main blade along the longitudinal axis of the chisel.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Gut, to provide the Lang working section with a secondary blade formed by a tooth offset relative to the main blade along the longitudinal axis, in addition to the Lang main blade (i.e., cutting edge 20), in order to allow transverse cuts to be made with the chisel.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gill, Hokanson, and Kerins disclose chisels or chisel-like tools having cutting edges including first and second perpendicular concave curvatures.  Riblett discloses a tool having a forwardly-disposed main cutting edge and a tooth portion that is transversely and longitudinally offset from the main cutting edge.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
03 November 2021

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672